Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 1 of 36




                EXHIBIT A
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 2 of 36




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
Attorneys for Plaintiff
IHC Health Services, Inc.

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                     PLAINTIFF’S FIRST
  IHC HEALTH SERVICES, INC., a                    CONTINUING DISCOVERY
  non-profit Utah corporation,                        REQUESTS AND
           Plaintiff,                               INTERROGATORIES
  vs.
                                                 Civil No. 2:17-cv-01245-JNP-EJF
  ELAP SERVICES, LLC, a
  limited-liability company,                            Judge Jill N. Parrish
           Defendant.
                                                 Magistrate Judge Evelyn J. Furse

         Plaintiff IHC Health Services, Inc. (“Intermountain”), propounds the

following discovery requests and interrogatories on Defendant ELAP Services,

LLC (“ELAP”) pursuant to Federal Rules of Civil Procedure 33, 34 and 36.

ELAP’s answers and responses are due in 30 days absent a Court order stating

otherwise. The requested answers and responses must be produced at the offices



{01767850.DOCX / 5}
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 3 of 36




of Manning Curtis Bradshaw & Bednar PLLC, 136 East South Temple, Suite 1300,

Salt Lake City, Utah 84111 and/or via a reliable file-transfer protocol.

                                     INSTRUCTIONS

         For the purposes of these discovery requests and interrogatories, the

following instructions apply:

         1.    These discovery requests and interrogatories are continuing in nature

and must be timely supplemented with any information and Documents

subsequently identified or obtained or to reflect any change in circumstances that

may render your responses incomplete, inaccurate, or misleading in any way. See

Fed R. Civ. P. 26(e), 37(c).

         2.    All Documents and electronically stored information (“ESI”) produced

in response to a request or interrogatory must not delete any metadata and must

comply with the Attorney Planning Meeting Report section 2.d (ECF No. 23)

(Aug. 1, 2018).

         3.       You must provide all information that is available to you and under

your control, including information in the possession of your present and former

attorneys, accountants, representatives, agents, or other Persons under your control

or acting on your behalf. If any responsive information is unavailable in the full

detail requested, you must set forth the information related to the subject matter of

{01767850.DOCX / 5}                           2
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 4 of 36




the request in such detail as is available, including a description of the method by

which you made any estimates or conclusions.

         4.    For Documents or items identified or produced in response to the

requests or interrogatories, organize the Documents to make clear the request or

interrogatory to which each Document is responsive. Fed R. Civ. P. 33(d).

         5.    Unless otherwise noted, construe each request and interrogatory

independently and not by reference to any other request or interrogatory for the

purposes of limitation.

         6.    The use of the singular in any request or interrogatory includes the

plural, and the use of masculine, feminine, or neutral genders includes each gender,

as appropriate in context.

         7.    If you decline to provide any requested information, Documents, or

items based on the assertion of any privilege, then you must:

                  a.   state the privilege relied upon and all facts giving rise to the
                       purported privilege;

                  b.   describe fully the extent to which the privilege is being
                       asserted;

                  c.   identify the information or Document in accordance with
                       paragraphs 25–31 of the below Definitions section; and

                  d.   if the production of any item is withheld on the grounds of the
                       work-product doctrine, identify the proceeding for which the

{01767850.DOCX / 5}                           3
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 5 of 36




                       item was, or has been, prepared and identify all Persons
                       receiving a copy of the Document with a description of the
                       item’s subject matter.

         8.    A request to identify a fact, item, Document, contract, or Person does

not include a request to make a legal conclusion about the meaning of the same,

but rather to identify the fact, item, Document, contract, or Person that concerns

the matter that is the subject of the discovery request or interrogatory.

         9.    If any Document or item identified in response to a request or

interrogatory was, but is no longer, in your possession, custody, or control, or was

known to you but is no longer in existence, state what disposition was made of it or

what became of it. If any responsive Document or item has been destroyed,

discarded or otherwise disposed of, set forth for each Document or item:

                  a.   a general description of the Document or item; (e.g., letter,
                       memorandum, notes, etc.);

                  b.   the title of the Document;

                  c.   the date of execution that appears on the Document or item or,
                       if none, the date it was prepared;

                  d.   a description of the subject matter of the Document or item;

                  e.   identify each Person who prepared, received, viewed, or had
                       possession, custody, or control of the Document or item at any
                       time in accordance with paragraphs 25–27, below;

                  f.   the date of destruction or other disposition;

{01767850.DOCX / 5}                          4
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 6 of 36




                  g.   a statement Concerning why the Document or item was
                       destroyed, discarded or otherwise disposed of;

                  h.   identify each Person who witnessed, authorized, or has personal
                       knowledge about the destruction or other disposition of the
                       Document or item in accordance with paragraphs 25–27, below;
                       and

                  i.   the discovery request or interrogatory which call for the
                       identification or production of the Document or thing.

         10. Any term not defined in the following Definitions section refers to its

usage, if any, in the operative Complaint filed by Plaintiff in this lawsuit.

         11. If, in responding to these requests and interrogatories, you find or claim

any ambiguity in a request, interrogatory, definition, or instruction, please identify

in your response the language you consider ambiguous and state the interpretation

you assumed in responding.

         12. The scope of these requests and interrogatories, unless otherwise

specified, span from ten (10) years before the filing of the original Complaint until

the present day, including and continuing until all appeals of final judgment

exhausted.

         13. To the extent ELAP objects that any of the requests for information

included in these requests seeks electronically stored information (ESI) that ELAP

contends in good faith can most effectively and efficiently identified and/or


{01767850.DOCX / 5}                          5
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 7 of 36




retrieved using key words and/or search terms of documents, ELAP is instructed,

in lieu of a substantive response, to identify all Persons who may be custodians of

such ESI, the locations of any potentially responsive ESI associated with such

custodians (i.e., the devices and accounts associated with such custodian) and to

identify all key words and/or search terms ELAP reasonably knows will or may

result in the identification and/or retrieval of ESI responsive to the request for

information set forth herein.

                                    DEFINITIONS

         For the purposes of these discovery requests and interrogatories, the

following definitions apply unless otherwise indicated and without regard to

whether the term is capitalized:

         14. The words “and” and “or” must be construed both conjunctively and

disjunctively, and each shall include the other wherever a dual construction will

serve to bring within the scope of an interrogatory or discovery request information

or Documents that otherwise would not be brought within its scope.

         15. “You” and “your” refer to Defendant ELAP and any Person acting on

its behalf, including, any employee, agent, representative, officer, director,

member, manager, trustee, entity, office, division, corporation, partnership,




{01767850.DOCX / 5}                         6
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 8 of 36




limited-liability company, trust, affiliate, partner, contractor, counsel, and

consultant, or any Person acting in connection with Defendant.

         16. “Concerning” means relating to, referring to, describing, supporting,

evidencing, memorializing, addressing, or constituting, whether in whole or in part.

         17. “Include” or “including” are to be construed to include the phrase

“without limitation” and/or “and not limited to,” to bring within the scope of any

request or interrogatory all information that might otherwise be construed to be

outside of its scope.

         18. “Person” means a natural human or any organization of any kind,

including employment benefit plans, unincorporated partnerships, sole

proprietorships, associations, trusts, corporations, legal representations, trustees in

bankruptcy, limited-liability companies, non-profit organizations, and labor

organizations.

         19. “Complaint” means Intermountain’s Complaint (ECF No. 2), the

Second Amended Complaint (ECF No. 33), or any further amended Complaint

otherwise accepted by the Court in this lawsuit as Intermountain’s operative

pleading.

         20. “Plaintiff” or “Intermountain” means IHC Health Services, Inc. and

any or all of its health care facilities, which can be found at:

{01767850.DOCX / 5}                        7
      Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 9 of 36




https://intermountainhealthcare.org/facilities/. To view Intermountain facilities on

that web page, leave all fields blank and click “Search.”

         21. “Defendant” or “ELAP” means ELAP Services, LLC and Persons

acting on its behalf, including attorneys, agents, representatives, or any other

Person acting in connection with Defendant or on its behalf.

         22. “Parties” or “Party” refers to the Plaintiff(s), Defendant(s), and any

other later-joined party in this present lawsuit as identified in the operative

pleadings.

         23. “Communication(s)” mean any exchange of information in every form

and in any manner by which understanding may be transmitted or received by any

medium, whether written, oral, electronically, visually, or otherwise.

         24. “Document(s)” is used in the broadest, most liberal sense and means

any record of information or any source of data whether created or stored in an

electronic medium, written, typed, printed, recorded, regardless of whether it is a

draft or final version or an original, master, duplicate, or copy. “Document(s)”

also includes data compilations from which information can be obtained and

translated, if necessary, by you through detection devices in a reasonably usable

form. If any Document has been modified by the addition of notation or otherwise

or has been prepared in multiple copies or forms that are not identical, each

{01767850.DOCX / 5}                         8
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 10 of 36




modified or non-identical copy is a separate Document. “Document(s)” includes

all electronically stored information, without limitation.

         25. To “identify” an individual, identify the individual’s:

                  a.   full legal name;

                  b.   any prior legal names and aliases;

                  c.   present or last-known residence and business address;

                  d.   present or last-known residence and business telephone
                       numbers;

                  e.   present or last-known residence and business e-mail address;

                  f.   present or last-known employer;

                  g.   if ELAP knows the individual is represented by counsel, the
                       identity of the individual’s legal representative in accordance
                       with paragraphs 25–27; and

                  h.   present or last known job title; or if self-employed, a statement
                       of that fact and the business name and address under which the
                       individual does business.

         26. To “identify” a Plan (as in paragraph 32) identify the:

                  a.   legal name of the plan;

                  b.   employer with whom the plan is affiliated, if any;

                  c.   administrators of the plan, including third-party administrators;

                  d.   Persons known to ELAP to hold a fiduciary duty to the plan,
                       including dedicated decisionmakers; and

{01767850.DOCX / 5}                          9
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 11 of 36




                  e.   Member(s) of the plan in accordance with paragraphs 25–27,
                       and 35;

         27. To “identify” a legal entity that is not a natural person nor an

employment benefit plan, identify the:

                  a.   name of the entity;

                  b.   type of entity;

                  c.   state or jurisdiction of incorporation or formation;

                  d.   location of the principal place of business of the entity;

                  e.   citizenship(s) of the entity;

                  f.   if ELAP knows the legal entity is represented by counsel, the
                       legal representative of the entity in accordance with paragraphs
                       25–27; and

                  g.   business in which the entity is engaged.

         28. To “identify” a Communication, identify the:

                  a.   Persons participating in the communication;

                  b.   date of the communication;

                  c.   medium of the communication (e.g., telephonic, in person,
                       e-mail, text message, instant messages, etc.); and

                  d.   subject and substance of the communication with sufficient
                       particularity to enable all memorializations of the
                       communication be identified in a subpoena.




{01767850.DOCX / 5}                          10
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 12 of 36




         29. To “identify” a Document, identify the:

                  a.   type of Document;

                  b.   title of the Document; and

                  c.   subject and substance of the Document with sufficient
                       particularity to enable it to be identified in a subpoena.

         30. To “identify” a meeting, identify the:

                  a.   date and time of the meeting;

                  b.   persons in attendance or participating, whether in person or by
                       telephone, video conference, or any other technology in
                       accordance with paragraphs 25–27;

                  c.   location(s) of the meeting and any attendees;

                  d.   length or duration of the meeting; and

                  e.   documents presented at or created during or soon after the
                       meeting in accordance with paragraph 29, above.

         31. To “identify” litigation or arbitration, identify:

                  a.   All participants in the litigation or arbitration in accordance
                       with paragraphs 25–27;

                  b.   The jurisdiction or arbitrators in which the adjudication started
                       in, was removed to, and/or disposed.

                  c.   The case numbers or identifiers associated with the litigation or
                       arbitration.

         32. “Plan(s)” means a self-funded employee welfare benefit plan created by

an employer.
{01767850.DOCX / 5}                          11
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 13 of 36




         33. “ELAP Plan(s)” or “ELAP-affiliated Plan(s)” means a Plan that (1) is

established, at least in part, to provide health care benefits to an employee of an

employer that ELAP knows has business operations in Utah or Idaho or that

provides benefits to employees who ELAP knows to reside in Utah or Idaho; and

(2) for which ELAP acts or has acted as a dedicated decisionmaker and/or ERISA

fiduciary .

         34. “Prospective ELAP Plan” means any Person that ELAP regarded as a

business prospect to become a Plan, ELAP Plan and/or ELAP-affiliated Plan. A

Prospective ELAP Plan includes a business Person with operations in Utah or

Idaho or that has employees who ELAP knows reside in Utah or Idaho.

         35. “Member(s)” means a Person entitled to receive benefits under an

ELAP Plan, including but not limited to persons entitled to receive benefits from,

or whose health care costs are otherwise covered or paid for (whether in whole or

in part) by, an ELAP Plan.

         36. “Reference Billing” or “Reference Based Pricing” means any iteration

of ELAP’s reference-based pricing methodology, including but not limited to the

“metric-based pricing solution [that] goes beyond a reference-based pricing model

by considering both Medicare reimbursement and the actual cost to deliver the



{01767850.DOCX / 5}                       12
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 14 of 36




service[] and adds a fair profit margin” as set forth on ELAP’s website

https://www.elapservices.com/what-we-do (last visited Aug. 31, 2018).

         37. “Claim(s) Audit(s)” means the process where ELAP reviews or audits a

health care provider’s charges, line by line or otherwise, and decides what the

ELAP Plan and/or Member should pay the provider.

         38. “Third-Party Administrator” means a Person that processes, in whole

or in part, claims on behalf of a Plan or provides other claims administration

services for a Plan. The term “Third Party Administrator” includes but is not

limited to the following: MBA Benefits Administrators (“MBA”), Group &

Pension Administrators Inc. (“GPA”), and EBMS, BAS Health (“BASHealth”).

         39. “Patient Agreement” means any conditions of admission agreement or

(similarly styled agreement) that a patient executes upon admission to a health care

facility (including but not limited to any Intermountain health care facility) that

sets forth the conditions of such admission, including the patient’s consent to

treatment and patient obligations to pay for such treatment.

                              INTERROGATORIES

                               Identify all ELAP Plans located in Utah or Idaho,

having an address in Utah and/or Idaho, or that provides care benefits to employees

of an employer that ELAP knows has business operations in Utah and/or Idaho.

{01767850.DOCX / 5}                       13
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 15 of 36




                               Identify all Members either having an address in

Utah and/or Idaho, or that are affiliated with an employer known to ELAP to have

business operations in Utah and/or Idaho.

                               For each year from January 1, 2011 to present,

identify all Members whom ELAP knows to have received health care from

Intermountain for whom ELAP acted as the dedicated decisionmaker and/or

ERISA fiduciary of the Member’s Plan in connection with determining the Plan’s

payment, whether in whole or in part, to Intermountain. Please include in your

response the name of the Plan(s) associated with each Member identified.

                               For all Members identified in Interrogatory No. 3,

identify the total amount of Intermountain’s billed charges for each year since

January 1, 2011.

                               For all Members identified in Interrogatory No. 3,

identify the total dollar amount ELAP has directed ELAP Plans to pay

Intermountain for the health care rendered to those Members for each year since

January 1, 2011.

                               For all Members identified in Interrogatory No. 3,

identify the total patient cost-sharing amounts (including, coinsurance,



{01767850.DOCX / 5}                      14
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 16 of 36




copayments, deductibles, etc.) that Members have paid Intermountain for health

care rendered to such Members for each year since January 1, 2011.

                              For all Members identified in Interrogatory No. 3,

identify the total amount ELAP understands or believes Intermountain has sought

to collect from such Members through balance-billing for health care rendered to

such Members by Intermountain for each year since January 1, 2011.

                              For all Members identified in Interrogatory No. 3,

identify the amount ELAP understands or believes to be the difference between

Intermountain’s billed charges and the amount ultimately paid to Intermountain

after applying Plan payments, Member payments (including, patient cost-sharing),

and any other discounts authorized by Intermountain (e.g., self-pay discounts,

prompt-pay discounts, financial assistance) for each year since January 1, 2011.

                              Identify the Third Party Administrator for each

ELAP Plan for which ELAP acts as the dedicated decisionmaker and/or ERISA

fiduciary.

                              Identify all ELAP Plans and/or Members who have

communicated with ELAP or a Plan administrator (including any Third-Party

Administrator) concerning balance billing by Intermountain. If you elect to



{01767850.DOCX / 5}                     15
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 17 of 36




respond to this interrogatory pursuant to Federal Rule of Civil Procedure 33(d),

include all responsive Communications.

                               For the period between January 1, 2011 and

December 31, 2017, identify the amount of money ELAP has spent each year to

defend Members from the collection of balance billing by Intermountain.

                               For the period since January 1, 2013 to present,

identify the number of times an ELAP has conducted an audit or re-pricing of a

health care provider’s bill on behalf of a Plan regardless of where the Plan, the

provider, or the member resides.

                               For the period since January 1, 2013 to present,

identify the number of times an ELAP audit or re-pricing of a health care

provider’s bill has resulted in a determination that a Plan should pay more than the

health care provider’s bill regardless of where the Plan, the provider, or the

member resides.

                               For the period since January 1, 2013 to present,

identify the number of times an ELAP audit of a health care provider’s bill has

resulted in a determination that a Plan should pay less than the health care

provider’s bill regardless of where the Plan, the provider, or the member resides.



{01767850.DOCX / 5}                       16
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 18 of 36




                               For the period since January 1, 2013 to present,

identify the number of times an ELAP audit of a health care provider’s bill has not

resulted in an “Notice of Adverse Benefits” letter being issued to the health care

provider by ELAP, a Plan and/or a Plan’s Third Party Administrator.

                               Identify the rate (expressed in percentage terms) at

which health care providers in (1) Utah; (2) Idaho; and (3) other states and

territories of the United States, collectively, accept ELAP-determined payments

that are less than the original billed amount based on Reference Billing or any

other means as payment in full.

                               Identify all ELAP Plans that have discontinued the

use of ELAP’s services for any reason since January 1, 2011.

                               Identify all persons involved in answering—and the

preparation thereof—the foregoing interrogatories.

                        REQUESTS FOR PRODUCTION

         Request for Production No. 1.    Produce all Documents or tangible

evidence identified in Your Initial Disclosures under Federal Rule of Civil

Procedure 26(a) and all supplements to those disclosures, if any.

         Request for Production No. 2.    Produce all non-privileged documents

that You used or relied upon to answer the foregoing interrogatories.

{01767850.DOCX / 5}                      17
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 19 of 36




         Request for Production No. 3.   Produce an organizational chart for

ELAP with sufficient detail to identify custodians of information who may possess

information relevant to this action and/or these discovery requests, or whom

otherwise control or regulate electronic access to such information (e.g., ELAP

information-technology personnel).

         Request for Production No. 4.   Produce Documents sufficient to identify

the location and architecture of the information technology systems ELAP uses,

including ELAP’s email servers, ELAP’s document storage systems (including any

proprietary or publicly available cloud-based storage systems, etc.), ELAP’s

network-based sharing platforms (including, MS 365, SharePoint, OneDrive, etc.),

ELAP’s messaging platforms (e.g., Slack, IM, etc.), and any other components of

ELAP’s information technology systems where Documents are or may be stored.

         Request for Production No. 5.   Produce Documents sufficient to identify

all Plans with which ELAP contracts that are located in Utah or Idaho.

         Request for Production No. 6.   Produce Documents sufficient to identify

all Members who reside in Utah or Idaho.

         Request for Production No. 7.   For the period January 1, 2011 to present,

produce Documents sufficient to identify all Members who have received health



{01767850.DOCX / 5}                      18
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 20 of 36




care from Intermountain or whose Plan has received a claim for health care the

Member received from Intermountain.

         Request for Production No. 8.    Produce Documents sufficient to identify

all Persons authorized to sell Plans in Utah and/or Idaho for each year since

January 1, 2011.

         Request for Production No. 9.    For the period from January 1, 2011 to

present, produce Documents sufficient to identify all Third-Party Administrators

with whom ELAP contracts or ELAP otherwise knows to be directly involved in

facilitating the implementation of ELAP Plans.

         Request for Production No. 10. For the period January 1, 2011 to present,

produce Documents sufficient to identify the amount of billed charges ELAP

understands or believes Intermountain has sought to collect from ELAP Plan

Members.

         Request for Production No. 11. For the period January 1, 2011 to present,

produce Documents sufficient to identify the amounts ELAP has directed ELAP

Plans to pay to Intermountain.

         Request for Production No. 12. For the period January 1, 2011 to present,

produce Documents sufficient to identify the amounts Members have paid to



{01767850.DOCX / 5}                      19
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 21 of 36




Intermountain as a result of cost-sharing obligations under a Plan (such as

deductibles, copayments, coinsurance, etc.).

         Request for Production No. 13. For the period January 1, 2013 to present,

produce all written memorializations of contracts between ELAP and all ELAP

Plans.

         Request for Production No. 14. For the period January 1, 2013 to present,

produce all written memorializations of contracts between ELAP and all

Third-Party Administrators who serve or have served any ELAP Plan since

January 1, 2011.

         Request for Production No. 15. Produce all Documents concerning all

complaints or communications identified in Interrogatory No. 10.

         Request for Production No. 16. For the period January 1, 2011 to present,

produce all non-privileged communications in your possession, custody or control

between or among ELAP, an ELAP Plan(s), or a Third-Party Administrator and

any Members concerning balance billing for health care provided by

Intermountain.

         Request for Production No. 17. For the period January 1, 2011 to present,

produce all transcripts of all depositions and/or trial testimony from each of the

following: (1) Steve Kelly (ELAP CEO); (2) depositions or trial testimony of any

{01767850.DOCX / 5}                      20
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 22 of 36




representative of ELAP related to billing for health care provided to members of

Plans irrespective of where the members or the Plans reside; and (3) depositions

under Federal Rule of Civil Procedure 30(b)(6) (or its equivalent in the applicable

jurisdiction).

         Request for Production No. 18. For the period January 1, 2011 to present,

produce all transcripts of all depositions and/or trial testimony from any expert

witness engaged by or for the benefit of ELAP, a Plan, or a member of a Plan

concerning ELAP’s business operations in any manner irrespective of where the

members or the Plans reside.

         Request for Production No. 19. Produce all non-privileged electronically

stored Documents, including all Communications or memorializations of

Communications in which ELAP or other Persons participated, concerning

Intermountain, including those that include the words: “Intermountain” or “IHC.”

This request is for only those Documents existing either in hard copy form and/or

located on ELAP and/or its employee’s electronic storage devices (e.g., on- and

off-site servers and hard drives) and mobile phones and any other electronic

devices capable of storing Communications.

         Request for Production No. 20. For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

{01767850.DOCX / 5}                      21
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 23 of 36




knowledge, that were transmitted to a broker, Third-Party Administrator, ELAP

Plan or Prospective ELAP Plan Concerning advertising, marketing, and/or

promotion of ELAP’s business.

         Request for Production No. 21. For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, that were transmitted to a Member, broker, Third-Party Administrator,

ELAP Plan or Prospective ELAP Plan that describes or otherwise characterizes

(whether in whole or in part) Member obligations to pay for health care in

connection with an ELAP-affiliated Plan.1

         Request for Production No. 22. For the period January 1, 2013 to present,

produce all press releases issued by or on behalf of ELAP for any purpose, whether

for publication by ELAP itself or by a third party, including all news stories posted




         1
        This request does not seek communications between ELAP and individual
Members concerning the adjudication of their payment obligations in connection
with particular episodes of health care (such as the transmission of health care bills
between ELAP and a Member). Rather, this request seeks communications in the
nature of marketing, advertising and/or promotional material that seeks to
prospectively advise Plans and/or Members about the nature of their payment
obligations when seeking or receiving health care.


{01767850.DOCX / 5}                       22
    Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 24 of 36




to the web domain https://www.elapservices.com/news at any time during the

defined period.

      Request for Production No. 23. For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, that were transmitted to an ELAP Plan, a Prospective ELAP Plan, or a

Member2 concerning what amounts, if any, Members should and/or should not pay

health care providers before receiving care, including patient cost-sharing amounts

and/or requests by providers for upfront payment before receiving care.

      Request for Production No. 24. For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, that were transmitted to a Member, ELAP Plan, or Prospective ELAP

Plan, Concerning health care providers where Members could and/or could not

obtain health care covered by an ELAP-affiliated Plan.

      Request for Production No. 25. Produce all versions of the document

“Welcome to ELAP” prepared, edited, and/or distributed since January 1, 2013.3




      2
           This Request seeks documents provided to ELAP-affiliated Plans and/or
Prospective ELAP-affiliated Plans associated with an employer having operations
and/or personnel located in Utah and/or Idaho.
         3
           An example of this document is available by clicking “Download File” at
https://coastrealestate.weebly.com/elap.html (last viewed October 31, 2018).
{01767850.DOCX / 5}                       23
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 25 of 36




         Request for Production No. 26. Produce Documents sufficient to identify

the ELAP Plans and/or Prospective ELAP Plans, and/or Members that received the

“Welcome to ELAP” document identified in the preceding Request.

         Request for Production No. 27. For the period January 1, 2013 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, Concerning the likelihood that health care providers will accept the

amount ELAP advises a Plan to pay a health care provider as payment in full.

         Request for Production No. 28. Without limiting the foregoing Request,

for the period January 1, 2013 to present, produce all Documents prepared or

created at ELAP’s direction, or with ELAP’s knowledge, concerning the likelihood

that Intermountain would accept the amount ELAP advises a Plan to pay as

payment in full.

         Request for Production No. 29. For the period January 1, 2012 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, Concerning the likelihood that members will be balance billed by a

health care provider irrespective of where the Plan or its members reside.

         Request for Production No. 30. For the period January 1, 2011 to present,

produce all Documents reflecting Communications between ELAP and any

Member(s) Concerning Member(s)’ obligations under a Patient Agreement.

{01767850.DOCX / 5}                      24
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 26 of 36




         Request for Production No. 31. For the period January 1, 2011 to present,

produce all Documents reflecting Communications between ELAP and any Third-

Party Administrator Concerning Member(s)’ obligations under a Patient

Agreement.

         Request for Production No. 32. For the period January 1, 2012 to present,

produce all Communications between ELAP and any Plan and/or Third-Party

Administrator Concerning what information should be included and/or should not

be included on a membership card of a Plan that a Member may be required to

present upon seeking care at a health care facility.

         Request for Production No. 33. For the period January 1, 2012 to present,

produce all presentation materials (including presentations using power-point or

other slide-based presentation software (e.g., Prezi)) prepared by ELAP, with

ELAP’s authorization, or at ELAPs’ direction, that were presented to any

Prospective ELAP Plan in connection with an attempt to develop a business

relationship between ELAP and such Prospective ELAP Plan.

         Request for Production No. 34. For the period January 1, 2012 to present,

produce all presentation materials (including presentations using power-point or

other slide-based presentation software (e.g., Prezi)) in ELAP’s possession,



{01767850.DOCX / 5}                       25
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 27 of 36




custody, or control that were prepared by any Third-Party Administrator or broker

Concerning Reference Based Pricing whether in whole or in part.

         Request for Production No. 35. For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Third-

Party Administrator Concerning or that reference Intermountain in any way.

         Request for Production No. 36. For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Plan

Concerning or that reference Intermountain in any way.

         Request for Production No. 37. For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any

Member concerning or that reference Intermountain in any way.

         Request for Production No. 38. For the period January 1, 2012 to present,

produce all Documents reflecting Communications between ELAP and any Third-

Party Administrator Concerning the responsibility of Members to pay a health care

provider’s balance bills.

         Request for Production No. 39. For the period January 1, 2011 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, Concerning the likelihood that Members will be balance billed by a

health care provider.

{01767850.DOCX / 5}                      26
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 28 of 36




         Request for Production No. 40. Without limiting the foregoing Request,

for the period January 1, 2012 to present, produce all Documents prepared or

created at ELAP’s direction, or with ELAP’s knowledge, Concerning the

likelihood that Members will be balance billed by Intermountain.

         Request for Production No. 41. For the period January 1, 2011 to present,

produce all Documents prepared or created at ELAP’s direction, or with ELAP’s

knowledge, Concerning whether admission to a health care facility requires a Plan

member to execute a Patient Agreement irrespective of where the Plan, member, or

health care provider reside.

         Request for Production No. 42. For the period January 1, 2011 to present,

produce all annual income statements (at the lowest account level possible as

contained in ELAP’s general ledger) for the ELAP business unit responsible for

Plans located in Utah and Idaho. If no such sub-business unit exists, produce all

income statements of ELAP at the lowest level possible for the period January 1,

2011 to present.

         Request for Production No. 43. For the period January 1, 2011 to present,

produce Documents sufficient to show the amount of money ELAP has received

from ELAP Plans as a result of Members receiving health care from Intermountain.



{01767850.DOCX / 5}                      27
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 29 of 36




         Request for Production No. 44. Produce all ELAP business plans from

January 1, 2008 to present.

         Request for Production No. 45. Produce Documents sufficient to identify

the shareholders of WSHP Adrian Holdings Corporation and SKWW Holdings,

Inc. as referenced in the parties’ Joint Factual Stipulation Concerning Jurisdiction,

Dkt. 9.

         Request for Production No. 46. Produce all transcripts of depositions and

trial testimony taken or conducted on behalf of a Plan administrator Concerning

ELAP and a Plan’s payment of bills from a health care provider since December 1,

2012 irrespective of where the Plan, employer, or members reside.

         Request for Production No. 47. Produce all Documents sufficient to

demonstrate the process ELAP employs in performing a Claim Audit, including

any manuals, checklists, videos, or digital animations.

         Request for Production No. 48. Produce all benefit plans for each ELAP

Plan that was in existence from January 1, 2012 to the present.

         Request for Production No. 49. Produce all Documents Concerning

analytics on claims data related to Intermountain that ELAP has prepared for any

purpose, including measuring performance, detecting trends, and identifying

opportunities.

{01767850.DOCX / 5}                      28
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 30 of 36




         Request for Production No. 50. Produce all Explanations of Benefits

(EOBs) prepared for or on behalf of ELAP Plan Members located in Utah and/or

Idaho in connection with any health care provided by Intermountain during the

following periods: October 1, 2016 to January 15, 2017; June 1, 2017 to August

31, 2017; and December 21, 2018 to March 15, 2018.

         Request for Production No. 51. Produce the complete contents of

ELAP’s websites (elapservices.org and elapservices.com) since January 1, 2012,

including the content of all pages posted to that website, regardless of whether the

information remains live or has been removed at any time during the relevant

period.

         Request for Production No. 52. Produce all posts made by, for, or on

behalf of ELAP on Twitter since January 1, 2012. This request seeks all posts,

regardless of whether such posts have subsequently been removed from ELAP’s

publicly visible Twitter-feed. Furthermore, this request seeks posts associated with

any Twitter-handle/username associated with ELAP including but not limited to

@ELAPservices. This request further seeks any posts that ELAP paid to be made,

regardless of what Twitter-handle/username the post was created under.

         Request for Production No. 53. Produce all posts made by, for, or on

behalf of ELAP on Facebook since January 1, 2012. This request seeks all posts,

{01767850.DOCX / 5}                      29
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 31 of 36




regardless of whether such posts have subsequently been removed from ELAP’s

publicly visible Facebook page. Furthermore, this request seeks posts associated

with any Facebook account associated with ELAP, including but not limited to the

ELAP Services Facebook page. This request further seeks any posts that ELAP

paid to be made, regardless of what Facebook username the post was created

under.

         Request for Production No. 54. For the period from January 1, 2012 to

present, produce Documents sufficient to identify all entities compensated by

ELAP in any manner to provide advertising and/or marketing services for ELAP.

         Request for Production No. 55. For the period from January 1, 2012 to

present, produce the content of all online advertising prepared by, for, or on behalf

of ELAP (other than content posted on ELAP’s own website). This request

includes but is not limited to the following categories of content: (1) Display Ads,

including static images, text, floating banners, wallpaper, popup ads, flash content,

video content; (2) Social Media Ads, including any content ELAP paid to be

posted on any social-media platform (such as, Facebook, YouTube, Twitter,

LinkedIn, Instagram, Tumblr, reddit, Snapchat, etc.); (3) Search Engine Marketing,

including content (e.g., search terms) used in connection with pay-per-click

advertising, Google AdWords, or other search-engine optimization tools;

{01767850.DOCX / 5}                      30
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 32 of 36




(4) Native Advertising, including any content ELAP has paid to be generated

through in-feed, search ads, recommendation widgets, promoted listings, etc.;

(5) Remarketing/Retargeting, including content ELAP has paid to appear on other

websites after the installation of a cookie on the user’s computer to track the user’s

web-browsing activity; (6) Video Advertisements, including any videos posted by

ELAP on YouTube, Google+, Facebook, Twitter, Vimeo, Hulu, or other video-

sharing sites; (7) Email Marketing, including the content of all email campaigns

ELAP has conducted itself or via a third-party email marketing service such as

MailChimp, Constant Contact, AWeber, ConvertKit, GetREsponse, Campaign

Monitor, Active Campaign, etc.; and (8) Paid Blog Posts, including all blogs

prepared by any Person by, for, or on behalf of ELAP.

         Request for Production No. 56. For the period from January 1, 2012 to

present, produce all videos prepared by, for, or on behalf of ELAP to market its

business, including videos hosted on ELAP’s website or the website of any Person

with whom ELAP has a business relationship (e.g., Third-Party Administrators,

brokers, Plans, etc.).

         Request for Production No. 57. Produce the complete contents of all

materials ELAP provided to brokers at ELAP’s first, second, and third Broker

Certification Program.

{01767850.DOCX / 5}                       31
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 33 of 36




         Request for Production No. 58. For the period January 1, 2011 to present,

produce the minutes of any meeting of the members of ELAP Services, LLC.

         Request for Production No. 59. For the period January 1, 2011 to present,

produce the non-privileged minutes of any meeting concerning Intermountain,

whether in whole or in part.

         Request for Production No. 60. Except to the extent duplicative of prior

Requests, for the period January 1, 2010 to present, produce the content of the

news stories, publications, and/or reports prepared by any third party in which

ELAP’s CEO Steve Kelley is quoted in his capacity as a representative of ELAP.

         Request for Production No. 61. Produce all press-coverage reports

(including press releases) created by ELAP’s in-house our outside publicity or

marketing professionals from January 1, 2012 until the present.

                          REQUESTS FOR ADMISSION

                                         Admit that the lawyers ELAP engages to

represent members of any Plan are obligated, in the course of their representation

of that member, not to take any position adverse to ELAP, including but not

limited to not appealing any ELAP benefits determination.

                                         Admit that, for all Members identified in

Interrogatory No. 3 who have received health care from Intermountain since

{01767850.DOCX / 5}                      32
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 34 of 36




January 1, 2011, ELAP has not itself paid any money to Intermountain toward the

cost of the health care rendered.

                                         Admit that the number of instances in

which ELAP has “audited” and/or re-priced a health care provider’s bill exceeds

700,000 instances.

                                         Admit ELAP is not affiliated with

Medicare.

                                         Admit ELAP is not endorsed by Medicare.

                                         Admit that—before advising Plans what to

pay for health care rendered to Members—ELAP does not require ELAP Plans or

their Members to communicate or consult with Intermountain Concerning

Intermountain’s charges.

                                         Admit that ELAP advises Members not to

pay in advance for health care (other than cost-sharing amounts), even if the health

care provider requests advance payment.

                                         Admit that ELAP’s determination of what

constitutes a “reasonable charge” for any particular health care is made after the

patient has received the care.



{01767850.DOCX / 5}                      33
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 35 of 36




                                          Admit ELAP knows Intermountain

generally requires, as a condition to receiving treatment, that patients sign a Patient

Agreement, which is an agreement to pay all Intermountain’s bill as charged.

                                          Admit ELAP knows it is standard practice

for health care facilities to generally require, as a condition to receiving treatment,

that patients sign a Patient Agreement.

         DATED this 8th day of November, 2018.

                                  MANNING CURTIS BRADSHAW
                                   & BEDNAR PLLC
                                  /s/ Chad R. Derum

                                  Alan C. Bradshaw
                                  Chad R. Derum
                                  Attorneys for Plaintiff
                                  IHC Health Services, Inc. dba
                                  Intermountain Health Care, Inc.




{01767850.DOCX / 5}                       34
     Case 2:17-cv-01245-JNP-EJF Document 57-1 Filed 04/19/19 Page 36 of 36




                        CERTIFICATE OF SERVICE

     I certify that I will cause a true and correct copy of the foregoing
PLAINTIFF’S FIRST CONTINUING DISCOVERY REQUESTS AND
INTERROGATORIES to be served in the method indicated below to the below-
named parties today, November 8, 2018.


          VIA FACSIMILE                 John W. Mackay
          VIA HAND DELIVERY             Brett L. Tolman
          VIA U.S. MAIL                 Ray Quinney & Nebeker P.C.
          VIA UPS/FEDERAL EXPRESS       36 South State Street, Suite 1400
   X      VIA EMAIL                     Salt Lake City, Utah 84111
          VIA ECF                       Attorneys for Defendant
                                        Thomas E. Lavender III
          VIA FACSIMILE                 ted.lavender@fisherbroyles.com
          VIA HAND DELIVERY             Kristopher R. Alderman
          VIA U.S. MAIL                 kris.alderman@fisherbroyles.com
          VIA UPS/FEDERAL EXPRESS       Fisher Broyles
   X      VIA EMAIL                     945 East Paces Ferry Road, Suite 2000
          VIA ECF                       Atlanta GA 30326
                                        Attorneys for Defendant


                                  Stephen E.W. Hale
          VIA FACSIMILE           Bentley J. Tolk
          VIA HAND DELIVERY       Parr Brown Gee & Loveless
          VIA U.S. MAIL           101 South 200 East, Suite 700
          VIA UPS/FEDERAL EXPRESS Salt Lake City, Utah 84111
   X      VIA EMAIL
          VIA ECF                 Attorneys for Defendant



                                        /s/ Chad R. Derum



{01767850.DOCX / 5}                   35
